

116 S2609 IS: Universal School Meals Program Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2609IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mr. Schumer (for Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Child Nutrition Act of 1966 and the Richard B. Russell National School Lunch Act to
			 make breakfasts and lunches free for all children, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Universal School Meals Program Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Effective date.
					Title I—School Breakfast Program
					Sec. 101. General elimination of reduced price breakfasts.
					Sec. 102. Free school breakfast program.
					Title II—School Lunch Program
					Sec. 201. General repeal of reduced price lunches.
					Sec. 202. Apportionment to States.
					Sec. 203. Nutritional and other program requirements.
					Sec. 204. Special assistance program.
					Sec. 205. Price for a paid lunch.
					Sec. 206. Summer food service program for children.
					Sec. 207. Summer Electronic Benefit Transfer for Children Program.
					Sec. 208. Child and adult care food program.
					Sec. 209. Meals and supplements for children in afterschool care.
					Sec. 210. Access to local foods: farm to school program.
					Sec. 211. Fresh fruit and vegetable program.
					Sec. 212. Training, Technical Assistance, and Food Service Management Institute.
					Sec. 213. Reimbursement of school meal delinquent debt program.
					Title III—Elementary and Secondary Education Data
					Sec. 301. Measure of poverty.
					Title IV—Amendments to Other Programs and Laws
					Sec. 401. Supplemental nutrition assistance program.
					Sec. 402. Higher Education Act of 1965.
					Sec. 403. Elementary and Secondary Education Act of 1965.
					Sec. 404. America COMPETES Act.
					Sec. 405. Workforce Innovation and Opportunity Act.
					Sec. 406. National Science Foundation Authorization Act of 2002.
					Sec. 407. Child care and development block grant.
					Sec. 408. Children’s Health Act of 2000.
					Sec. 409. Juvenile justice and delinquency prevention.
				
 2.Effective dateUnless otherwise provided, this Act, and the amendments made by this Act, shall take effect 1 year after the date of enactment of this Act.
		ISchool Breakfast Program
 101.General elimination of reduced price breakfastsThe Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) is amended— (1)by striking or reduced price each place it appears;
 (2)by striking and reduced price each place it appears; and (3)by striking a reduced price each place it appears.
				102.Free school breakfast program
 (a)In generalSection 4(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(a)) is amended, in the first sentence—
 (1)by striking is hereby and inserting are; and (2)by inserting to provide free breakfast to all children enrolled at those schools before in accordance.
 (b)Apportionment to StatesSection 4(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A)(i), by striking subclause (II) and inserting the following:  (II)the national average payment for free breakfasts, as specified in subparagraph (B).;
 (B)by striking subparagraph (B) and inserting the following:  (B)Payment amounts (i)In generalThe national average payment for each free breakfast shall be $2.72, adjusted annually for inflation in accordance with clause (ii) and rounded in accordance with clause (iii).
									(ii)Inflation adjustment
 (I)In generalThe annual inflation adjustment under clause (i) shall reflect changes in the cost of operating the free breakfast program under this section, as indicated by the change in the Consumer Price Index for food away from home for all urban consumers.
 (II)BasisEach inflation annual adjustment under clause (i) shall reflect the changes in the Consumer Price Index for food away from home for the most recent 12-month period for which that data is available.
 (iii)RoundingOn July 1, 2020, and annually thereafter, the national average payment rate for free breakfast shall be—
 (I)adjusted to the nearest lower-cent increment; and (II)based on the unrounded amounts for the preceding 12-month period.;
 (C)by striking subparagraphs (C) and (E); and (D)by redesignating subparagraph (D) as subparagraph (C);
 (2)by striking paragraphs (2) and (3); (3)by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and
 (4)in paragraph (3) (as so redesignated), by striking paragraph (3) or (4) and inserting paragraph (2). (c)State disbursement to schoolsSection 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended by striking subsection (c) and inserting the following:
					
 (c)State disbursement to schoolsFunds apportioned and paid to any State for the purpose of this section shall be disbursed by the State educational agency to schools selected by the State educational agency to assist those schools in operating a breakfast program..
				(d)No collection of debt
 (1)In generalNotwithstanding any other provision of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) or any other provision of law, effective beginning on the date of enactment of this Act, as a condition of participation in the breakfast program under section 4 of that Act (42 U.S.C. 1773), a school—
 (A)shall not collect any debt owed to the school for unpaid meal charges; and (B)shall continue to accrue debt for unpaid meal charges—
 (i)for the purpose of receiving reimbursement under section 213; and (ii)until the effective date specified in section 2.
							(2)Child Nutrition Act of 1966
 (A)In generalSection 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended by striking subsection (d) and inserting the following:
							
 (d)No collection of debtA school participating in the free breakfast program under this section shall not collect any debt owed to the school for unpaid meal charges..
 (B)Conforming amendmentSection 23(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1793(a)) is amended by striking school in severe need, as described in section 4(d)(1) and inserting the following:  school—(1)that has a free breakfast program under section 4 or seeks to initiate a free breakfast program under that section; and
 (2)of which not less than 40 percent of the students are identified students (as defined in paragraph (8) of section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a))).
 (e)Nutritional and other program requirementsSection 4(e) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(e)) is amended— (1)in paragraph (1)(A), in the second sentence, by striking free or and all that follows through the period at the end and inserting free to all children enrolled at a school participating in the school breakfast program.; and
 (2)in paragraph (2), in the second sentence, by striking the full charge to the student for a breakfast meeting the requirements of this section or. (f)Prohibition on breakfast shaming, meal denial (1)In generalEffective beginning on the date of enactment of this Act, a school or school food authority—
 (A)shall not— (i)physically segregate or otherwise discriminate against any child participating in the breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); or
 (ii)overtly identify a child described in clause (i) by a special token or ticket, an announced or published list of names, or any other means; and
 (B)shall provide the program meal to any child eligible under the program. (2)Child Nutrition Act of 1966Section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended by adding at the end the following:
						
 (f)Prohibition on breakfast shamingA school or school food authority shall not— (1)physically segregate or otherwise discriminate against any child participating in the free breakfast program under this section; or
 (2)overtly identify a child described in paragraph (1) by a special token or ticket, an announced or published list of names, or any other means.
								.
 (g)Department of Defense Overseas Dependents' SchoolsSection 20(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1789(b)) is amended— (1)by striking and reduced-price; and
 (2)by striking and shall and all that follows through section. IISchool Lunch Program 201.General repeal of reduced price lunchesThe Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended—
 (1)by striking or reduced price each place it appears; (2)by striking or a reduced price each place it appears;
 (3)by striking and reduced price each place it appears; and (4)by striking a reduced price each place it appears.
 202.Apportionment to StatesSection 4(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b)) is amended— (1)by striking paragraph (2) and inserting the following:
					
						(2)Payment amounts
 (A)In generalThe national average payment for each free lunch shall be $3.81, adjusted annually for inflation in accordance with subparagraph (C) and rounded in accordance with subparagraph (D).
							(B)Additional payment for local food
 (i)Definition of locally-sourced farm productIn this subparagraph, the term locally-sourced farm product means a farm product that— (I)is marketed to consumers—
 (aa)directly; or (bb)through intermediated channels (such as food hubs and cooperatives); and
 (II)with respect to the school food authority purchasing the farm product, is produced and distributed— (aa)in the State in which the school food authority is located; or
 (bb)not more than 250 miles from the location of the school food authority. (ii)Additional payment eligibilityDuring a school year, a school food authority shall receive an additional payment described in clause (iii) if the State certifies that the school food authority served meals (including breakfasts, lunches, and supplements) during the last school year of which not less than 30 percent were made with locally-sourced farm products.
 (iii)Payment amountThe additional payment amount for each free lunch under this subparagraph shall be $0.30, adjusted annually in accordance with subparagraph (C) and rounded in accordance with subparagraph (D).
 (iv)DisbursementThe State agency shall disburse funds made available under this clause to school food authorities eligible to receive additional reimbursement.
								(C)Inflation adjustment
 (i)In generalThe annual inflation adjustment under subparagraphs (A) and (B)(iii) shall reflect changes in the cost of operating the free lunch program under this Act, as indicated by the change in the Consumer Price Index for food away from home for all urban consumers.
 (ii)BasisEach annual inflation adjustment under subparagraphs (A) and (B)(iii) shall reflect the changes in the Consumer Price Index for food away from home for the most recent 12-month period for which that data is available.
 (D)RoundingOn July 1, 2020, and annually thereafter, the national average payment rate for free lunch shall be—
 (i)adjusted to the nearest lower-cent increment; and (ii)based on the unrounded amounts for the preceding 12-month period.
								; and
 (2)by striking paragraph (3). 203.Nutritional and other program requirements (a)Elimination of free lunch eligibility requirements (1)In generalSection 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended by striking subsection (b) and inserting the following:
						
 (b)EligibilityAll children enrolled in a school that participates in the school lunch program under this Act shall be eligible to receive free lunch under this Act.. 
					(2)Conforming amendments
 (A)Section 9(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(c)) is amended in the second sentence by striking or at a reduced cost.
 (B)Section 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended— (i)by striking subsection (j); and
 (ii)by redesignating subsection (k) as subsection (j). (C)Section 28(b)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769i(b)(4)) is amended—
 (i)in subparagraph (A), by striking the subparagraph designation and heading and all that follows through the Secretary and inserting The Secretary; and
 (ii)by striking subparagraph (B). (D)Section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—
 (i)in subsection (d)(2)(A)— (I)by striking clause (i); and
 (II)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and (ii)in subsection (f)(17), by striking Notwithstanding subsection (d)(2)(A)(i), not later and inserting Not later.
 (E)Section 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended by striking paragraph (7) and inserting the following:
							
 (7)provide safeguards which restrict the use or disclosure of information concerning applicants and recipients to purposes directly connected with the administration of the plan;.
 (F)Section 1154(a)(2)(A)(i) of title 10, United States Code, is amended by striking in accordance with section 9(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1).
 (G)Section 4301 of the Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1758a) is repealed. (b)No collection of debt (1)In generalNotwithstanding any other provision of the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or any other provision of law, effective beginning on the date of enactment of this Act, as a condition of participation in the school lunch program under that Act, a school—
 (A)shall not collect any debt owed to the school for unpaid meal charges; and (B)shall continue to accrue debt for unpaid meal charges—
 (i)for the purpose of receiving reimbursement under section 213; and (ii)until the effective date specified in section 2.
							(2)National School Lunch Act
 (A)In generalSection 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended by striking subsection (d) and inserting the following:
							
 (d)No collection of debtA school participating in the school lunch program under this Act shall not collect any debt owed to the school for unpaid meal charges..
 (B)Conforming amendmentsSection 9(b)(8)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(8)(A)) is amended by striking or subsection (d).
						204.Special assistance program
 (a)In generalSection 11 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is repealed. (b)Conforming amendments (1)Section 6 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755) is amended—
 (A)in subsection (a)(2), by striking sections 11 and 13 and inserting section 13; and (B)in subsection (e)(1), in the matter preceding subparagraph (A), by striking section 4, this section, and section 11 and inserting this section and section 4.
 (2)Section 7(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1756(d)) is amended by striking or 11.
 (3)Section 8(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1757(g)) is amended by striking and under section 11 of this Act.
 (4)Section 12(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(f)) is amended by striking 11,.
 (5)Section 7(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1766(a)) is amended— (A)in paragraph (1)(A), by striking 4, 11, and 17 and inserting 4 and 17; and
 (B)in paragraph (2)(A), by striking sections 4 and 11 and inserting section 4. 205.Price for a paid lunchSection 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is amended—
 (1)by striking subsection (p); and (2)by redesignating subsections (q) and (r) as subsections (p) and (q), respectively.
 206.Summer food service program for childrenSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by adding at the end the following:  (C)WaiverIf the Secretary determines that a program requirement under this section limits the access of children to meals served under this section, the Secretary may waive that program requirement.
 (D)EligibilityAll children shall be eligible to participate in the program under this section.; and (B)in paragraph (5), by striking only for and all that follows through the period at the end and inserting for meals served to all children.;
 (2)in subsection (b)(2), by striking may only serve and all that follows through migrant children; (3)by striking subsection (c) and inserting the following:
					
						(c)Payments
 (1)In generalPayments shall be made to service institutions for meals served— (A)during the months of May through September;
 (B)during school vacation at any time during an academic school year; (C)during a teacher in-service day; and
 (D)on days that school is closed during the months of October through April due to a natural disaster, building repair, court order, or similar cause, as determined by the Secretary.
 (2)Limitation on paymentsA service institution shall receive payments under this section for not more than 3 meals and 1 supplement per child per day.; and
 (4)in subsection (f)(3), by striking , except that and all that follows through section. 207.Summer Electronic Benefit Transfer for Children ProgramSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by adding at the end the following:
				
					(13)Summer Electronic Benefit Transfer for Children Program
 (A)DefinitionsIn this paragraph: (i)EBT cardThe term EBT card means an electronic benefit transfer card.
 (ii)Eligible householdThe term eligible household means a household with— (I)an income that does not exceed 200 percent of the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)); and
 (II)one or more children. (iii)ProgramThe term Program means the Summer Electronic Benefit Transfer for Children Program established under subparagraph (B).
 (B)EstablishmentThe Secretary shall establish a national program, to be known as the Summer Electronic Benefit Transfer for Children Program, under which the Secretary shall issue EBT cards to eligible households to provide food assistance during the summer months.
						(C)EBT amount
 (i)In generalThe value of an EBT card provided under the Program to an eligible household shall be $60 per month per child (adjusted for inflation).
 (ii)Annual limitationNo eligible household shall receive benefits under the Program for more than 3 months in a calendar year.
							(D)Administration
 (i)In generalExcept as provided under this paragraph, the Program shall be based on the summer electronic benefit transfer for children demonstration program carried out pursuant to section 749(g) of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80; 123 Stat. 2132).
							(ii)SNAP or WIC
 (I)In generalSubject to subclause (II), a State shall administer the Program through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (II)WIC optionIf a State has participated in the demonstration program described in clause (i) before the effective date specified in section 2 of the Universal School Meals Program Act of 2019, the State may elect to administer the Program through the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).
 (E)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this paragraph such sums as are necessary for fiscal year 2020 and each fiscal year thereafter..
 208.Child and adult care food programSection 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended— (1)in subsection (a)(2), by striking subparagraph (B) and inserting the following:
					
 (B)any other private organization providing nonresidential child care or day care outside school hours for school children;;
 (2)by striking subsection (c) and inserting the following:  (c)Free mealsNotwithstanding any other provision of law—
 (1)all meals and supplements served under the program authorized under this section shall be provided for free to participants of the program; and
 (2)an institution that serves those meals and supplements shall be reimbursed— (A)in the case of breakfast, at the rate established for free breakfast under section 4(b)(1)(B)(i) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)(1)(B)(i));
 (B)in the case of lunch, at the rate established for free lunch under section 4(b)(2)(A); and (C)in the case of a supplemental meal, $0.30, adjusted for inflation in accordance with section 4(b)(2)(C).; 
 (3)in subsection (f)— (A)in paragraph (2), by striking subparagraph (B) and inserting the following:
						
 (B)Limitation to reimbursementsAn institution may claim reimbursement under this paragraph for not more than 3 meals and 1 supplement per day per child.
							; and
 (B)by striking paragraph (3); and (4)in subsection (r)—
 (A)in the subsection heading, by striking Program for at-risk school children and inserting Afterschool meal and snack program; (B)by striking at-risk school each place it appears and inserting eligible;
 (C)in paragraph (1)— (i)in the paragraph heading, by striking at-risk school and inserting eligible; and
 (ii)in subparagraph (B), by striking operated and all that follows through the period at the end and inserting a period; and (D)in paragraph (4)(A), by striking only for and all that follows through the period at the end and inserting the following:
						
 for—(i)not more than 1 meal and 1 supplement per child per day served on a regular school day; and (ii)not more than 3 meals and 1 supplement per child per day served on any day other than a regular school day..
 209.Meals and supplements for children in afterschool careSection 17A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766a) is amended— (1)in the section heading, by striking Meal supplements and inserting Meals and supplements;
 (2)in subsection (a)(1), by striking meal supplements and inserting free meals and supplements; (3)in subsection (b), by inserting meals and before supplements; and
 (4)by striking subsection (c) and inserting the following:  (c)Reimbursement (1)In general (A)MealsA free meal provided under this section to a child shall be reimbursed at a rate of $3.81, adjusted annually for inflation in accordance with paragraph (3)(A) and rounded in accordance with paragraph (3)(B).
 (B)SupplementsA free supplement provided under this section to a child shall be reimbursed at the rate at which free supplements are reimbursed under section 17(c)(2)(C).
 (2)Limitation to reimbursementsAn institution may claim reimbursement under this section for not more than 1 meal and 1 supplement per day per child served on a regular school day.
							(3)Inflation; rounding
								(A)Inflation adjustment
 (i)In generalThe annual inflation adjustment under paragraph (1)(A) shall reflect changes in the cost of operating the program under this section, as indicated by the change in the Consumer Price Index for food away from home for all urban consumers.
 (ii)BasisEach inflation annual adjustment under paragraph (1)(A) shall reflect the changes in the Consumer Price Index for food away from home for the most recent 12-month period for which that data is available.
 (B)RoundingOn July 1, 2020, and annually thereafter, the reimbursement rate for a free meal under this section shall be—
 (i)adjusted to the nearest lower-cent increment; and (ii)based on the unrounded amounts for the preceding 12-month period..
 210.Access to local foods: farm to school programSection 18(g)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(5)) is amended by striking subparagraph (B) and inserting the following:
				
 (B)serve a high proportion of identified students (as defined in paragraph (8) of section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)));. 
 211.Fresh fruit and vegetable programSection 19(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a(d)) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking paragraph (2) of this subsection and; (B)in subparagraph (A), in the matter preceding clause (i), by striking school— and all that follows through submits in clause (ii) and inserting school that submits;
 (C)in subparagraph (B), by striking schools and all that follows through Act and inserting high-need schools (as defined in section 2211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631(b))); and
 (D)in subparagraph (D)— (i)by striking clause (i); and
 (ii)by redesignating clauses (ii) through (iv) as clauses (i) through (iii), respectively; and (2)by striking paragraphs (2) and (3) and inserting the following:
					
 (3)Outreach to high-need schoolsPrior to making decisions regarding school participation in the program, a State agency shall inform high-need schools (as defined in section 2211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631(b))), including Tribal schools, of the eligibility of the schools for the program..
 212.Training, Technical Assistance, and Food Service Management InstituteSection 21(a)(1)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b–1(a)(1)(B)) is amended in the matter preceding clause (i) by striking certified and all that follows through meals and inserting who are identified students (as defined in paragraph (8) of section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)).
			213.Reimbursement of school meal delinquent debt program
 (a)DefinitionsIn this section: (1)Delinquent debtThe term delinquent debt means the debt owed by a parent or guardian of a child to a school—
 (A)as of the effective date specified in section 2; and (B)for meals served by the school under—
 (i)the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); (ii)the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or
 (iii)both of the programs described in clauses (i) and (ii). (2)ProgramThe term program means the program established under subsection (b)(1).
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Reimbursement program (1)EstablishmentNot later than 60 days after the effective date specified in section 2, the Secretary shall establish a program under which the Secretary shall reimburse each school participating in a program described in clause (i) or (ii) of subsection (a)(1)(B) for all delinquent debt.
 (2)Form for reimbursementTo carry out the program, the Secretary shall design and distribute a form to State agencies to collect data on all delinquent debt in applicable schools in the State, grouped by school food authority.
 (3)Completion dateThe Secretary shall provide all reimbursements under the program not later than 180 days after the effective date specified in section 2.
 (c)ReportNot later than 2 years after the effective date specified in section 2, the Comptroller General of the United States shall submit to Congress and make publicly available a report that describes the successes and challenges of the program.
				IIIElementary and Secondary Education Data
			301.Measure of poverty
 Section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)) is amended—
 (1)in paragraph (5)(A), by striking the number of children eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and inserting the number of identified students; and
 (2)by adding at the end the following:  (8)Identified students defined (A)In generalIn this subsection, the term identified students means the number of students—
 (i)who are— (I)homeless children and youths, as defined under section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2));
 (II)runaway and homeless youth served by programs established under the Runaway and Homeless Youth Act (34 U.S.C. 11201 et seq.);
 (III)migratory children, as defined under section 1309; or (IV)foster children;
 (ii)who are eligible for and receiving medical assistance under the program of medical assistance established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); or
 (iii)who participate (or who are part of a household that participates) in at least one of the following:
 (I)The supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (II)A State program funded under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
 (III)The food distribution program on Indian reservations established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)).
 (IV)A Head Start program authorized under the Head Start Act (42 U.S.C. 9831 et seq.) or a comparable State-funded Head Start or pre-kindergarten program.
 (B)MultiplierIn determining the number of identified students under subparagraph (A), the local educational agency shall multiply the number determined under such subparagraph by 1.6..
				IVAmendments to Other Programs and Laws
			401.Supplemental nutrition assistance program
				(a)Agreement for direct certification
 (1)In generalSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended— (A)by striking subsection (u); and
 (B)by redesignating subsections (v) through (x) as subsections (u) through (w), respectively. (2)Conforming amendmentsSection 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—
 (A)in paragraph (8)(F), by striking or subsection (u); and (B)in paragraph (26)(B), by striking (x) and inserting (w).
 (b)Nutrition education and obesity prevention grant programSection 28(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(a)) is amended by striking paragraph (1) and inserting the following:
					
 (1)an individual eligible for benefits under this Act;. 402.Higher Education Act of 1965 (a)Teacher quality enhancementSubparagraph (A) of section 200(11) of the Higher Education Act of 1965 (20 U.S.C. 1021(11)) is amended to read as follows:
					
 (A)In generalThe term high-need school means a school that is in the highest quartile of schools in a ranking of all schools served by a local educational agency, ranked in descending order by percentage of students from low-income families enrolled in such schools, as determined by the local educational agency based on one of the following measures of poverty:
							
								(i)
 The percentage of students aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary.
							
								(ii)
 The percentage of students in families receiving assistance under the State program funded under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
							
								(iii)
 The percentage of students eligible to receive medical assistance under the program of medical assistance established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
							
								(iv)
 A composite of two or more of the measures described in clauses (i) through (iii). . (b)GEAR UpSubparagraph (A) of section 404B(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1070a–22(d)(1)) is amended to read as follows:
					
 (A)provide services under this chapter to at least one grade level of students, beginning not later than 7th grade, in a participating school—
 (i)that has a 7th grade; and (ii)in which—
 (I)at least 50 percent of the students enrolled are identified students (as defined in section 1113(a)(8) of the Elementary and Secondary Education Act of 1965); or
 (II)if an eligible entity determines that it would promote the effectiveness of a program, an entire grade level of students, beginning not later than the 7th grade, reside in public housing, as defined in section 3(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(1))..
 (c)Simplified needs testSection 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)) is amended— (1)by striking subparagraph (C); and
 (2)by redesignating subparagraphs (D) through (F) as subparagraphs (C) through (E), respectively. (d)Early Federal Pell Grant commitment demonstration programSection 894(b) of the Higher Education Act of 1965 (20 U.S.C. 1161y(b)) is amended—
 (1)in paragraph (1)(B), by striking qualify for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and inserting are identified students (as defined in section 1113(a)(8) of the Elementary and Secondary Education Act of 1965); and
 (2)in paragraph (5), by striking eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and inserting identified students (as defined in section 1113(a)(8) of the Elementary and Secondary Education Act of 1965).
					403.Elementary and Secondary Education Act of 1965
 (a)Literacy education for allSection 2221(b)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(3)(B)) is amended—
 (1)by striking clause (i); and (2)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively.
 (b)Grants for education innovation and researchSection 4611(d)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261(d)(2)) is amended—
 (1)by striking subparagraph (B); and (2)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
 (c)Eligibility for heavily impacted local educational agenciesItem (bb) of section 7003(b)(2)(B)(i)(III) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)(B)(i)(III)) is amended to read as follows:
					
 (bb)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 30 percent; or. 
 404.America COMPETES ActSection 6122(3) of the America COMPETES Act (20 U.S.C. 9832(3)) is amended by striking data on children eligible for free or reduced-price lunches under the Richard B. Russell National School Lunch Act,.
 405.Workforce Innovation and Opportunity ActSection 3(36)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(36)(A)) is amended—
 (1)by striking clause (iv); and (2)by redesignating clauses (v) and (vi) as clauses (iv) and (v), respectively.
 406.National Science Foundation Authorization Act of 2002Section 4(8) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n note) is amended—
 (1)by striking subparagraph (A); and (2)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
 407.Child care and development block grantSection 658O(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m(b)) is amended—
 (1)in paragraph (1)(B), by striking school lunch factor and inserting identified students factor; and (2)by striking paragraph (3) and inserting the following:
					
 (3)Identified students factorThe term identified students factor means the ratio of the number of children in the State who are identified students (as defined in paragraph (8) of section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)) to the number of such children in all the States as determined annually by the Secretary of Education..
 408.Children’s Health Act of 2000Section 1404(b) of the Children’s Health Act of 2000 (42 U.S.C. 9859c(b)) is amended— (1)in paragraph (1)(B), by striking school lunch factor and inserting identified students factor; and
 (2)by amending paragraph (3) to read as follows:  (3)Identified students factorIn this subsection, the term identified students factor means the ratio of the number of children in the State who are identified students (as defined in paragraph (8) of section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)) to the number of such children in all the States as determined annually by the Secretary of Education..
 409.Juvenile justice and delinquency preventionSection 252(i) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11162(i)) is amended to read as follows:
				
					(i)Free school lunches for incarcerated juveniles
 (1)In generalA juvenile who is incarcerated in an eligible juvenile detention center is eligible to receive free lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (2)GuidanceNot later than 1 year after the date of the enactment of the Universal School Meals Program Act of 2019, the Attorney General, in consultation with the Secretary of Agriculture, shall provide guidance to States relating to the options for school food authorities in the States to apply for reimbursement for free lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) for juveniles who are incarcerated.
 (3)Eligible juvenile detention center definedIn this subsection, the term eligible juvenile detention center does not include any private, for-profit detention center.. 